Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 19 stands amended. Claim 16 is currently amended. Claims 1-18 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-18 are allowed.
The innovation that makes claims 1 and 16 allowed is the combined use of the shift-and-add method and the focus stacking method. The closest prior art A practical method for three‐dimensional reconstruction of joints using a C‐arm system and shift‐and‐add algorithm to Li et al., teaches capturing a plurality of radiographic images at different positions of an in vivo structure. Li [Figure 1] also teaches we developed a method to reconstruct the 3D structure of joints with a C‐arm system and shift‐and‐add algorithm. The shift‐and‐add algorithm for isocentric units10 is applied on the normalized projection images taken with the C‐arm system. This method allows us to distinguish the objects in the blurred reconstructed images and, as a result, we are able to precisely build the whole volume model of joints with simple shift‐and‐add algorithm. Li [Figure 2] teaches the idea is to shift and add the constituent projection images to bring structures of a given plane into registration, or focus. The structure at different depths can be formed by varying the amount of shifting. Li [Introduction] further teaches besides the backprojection, another 3D image reconstruction algorithm with a very figurative name, called “shift‐and‐add,” is universally practiced due to the simplicity and speed of the algorithm. This algorithm has been broadly used in tomosynthesis, a method generating slice images from a finite set of projection images. Its principle is that the structures in some planes are all made to line up exactly and then in focus by shifting and adding projection images acquired. Li [C. Segmentation on reconstructed images and 3D model of measured objects] teaches Segmentation results were stacked based on their spatial relations, similar to the CT image stack, to build a three‐dimensional volume model. AMIRA 3.1 (TGS, Inc.) was utilized for image segmentation and 3D volume rendering. Li teach blurring reduction [Blurring Problem and Solution Method] To eliminate the blurring, a novel method is proposed in this study. Two different areas, objects and background, are defined as maximum and minimum intensity values by performing segmentation on the projection images, however, it is performed differently than the method claimed in the present application. 
Claims 2-15 and 17-18 are allowed because they are dependents of claims 1 and 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661